DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino (US 2002/0088522) and further in view of Datta (US 6,444,759) and/or Urban (US 5,693,712).
Uchino is directed to a tire construction comprising a rubber-steel cord composite, wherein said rubber composition includes 0.1-5 phr of a bismaleimide compound (Paragraph 27 and Table 1).  Uchino further includes exemplary compositions formed with 100 phr of natural rubber, 60 phr of carbon black, 10 phr of zinc oxide, and 0 phr of cobalt salt (Table 1- e.g. Example 4).  These compositions are devoid of resins and coupling agents.  In such an instance, though, the rubber composition of Uchino is devoid of silica at loadings between 2 phr and 10 phr.
It is extremely well known and conventional, though, to use a combination of carbon black and silica as the reinforcing filler.  Datta (Paragraph 31) and/or Urban (Column 4, Lines 47-61) are similarly directed to tire rubber compositions and evidence the common use of such a combination.  One of ordinary skill in the art at the time of the invention would have found it obvious to include silica in the rubber composition of Uchino absent a conclusive showing of unexpected results (carbon black and silica represent the most commonly used reinforcing fillers in tire rubber compositions, individually or in combination).
Regarding claim 3, the composition of Uchida includes sulfur, zinc oxide, and an accelerator and the claimed loadings and types are consistent with those that are conventionally used in the tire industry.
As to claim 4, the composition of Uchida are devoid of a biscitraconimide compound.  
With respect to claims 8-10, Uchida is broadly directed to a tire rubber composition designed for steel cords (Paragraph 67).  One of ordinary skill in the art at the time of the invention would have found it obvious to use such a rubber composition in any tire component where steel cords are used, including carcass p lies and belt plies.  It is emphasized that carcass plies and belt plies are fundamental tire components and each conventionally includes steel cord reinforcements.     
Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 4,818,601) and further in view of Datta (US 6,444,759) and/or Urban (US 5,693,712).
Itoh is directed to a composite body including organic fiber cords (e.g. nylon, aramid, polyester) and a rubber composition.  More particularly, said rubber composition includes 100 phr of natural rubber, 42 phr of carbon black, a bismaleimide compound (several composition include less than 5 phr), 5 phr of zinc oxide, and 0.7 phr of an antioxidant (Table 1).  These compositions are devoid of resins and coupling agents.  In such an instance, though, the rubber composition of Itoh is devoid of silica at loadings between 2 phr and 10 phr.
It is extremely well known and conventional, though, to use a combination of carbon black and silica as the reinforcing filler.  Datta (Paragraph 31) and/or Urban (Column 4, Lines 47-61) are similarly directed to tire rubber compositions and evidence the common use of such a combination.  One of ordinary skill in the art at the time of the invention would have found it obvious to include silica in the rubber composition of Itoh absent a conclusive showing of unexpected results (carbon black and silica represent the most commonly used reinforcing fillers in tire rubber compositions, individually or in combination).
	Regarding claim 2, the compositions of Itoh are devoid of carbon black.
	As to claim 3, Tables 1 and 2 disclose several compositions that satisfy the claimed invention.
Regarding claim 4, the compositions of Itoh are devoid of a biscitraconimide compound.  
With respect to claims 8-10, Itoh is broadly directed to a tire rubber composition designed for organic fiber cords (Column 1, Lines ).  One of ordinary skill in the art at the time of the invention would have found it obvious to use such a rubber composition in any tire component where steel cords are used, including carcass p lies and belt plies.  It is emphasized that carcass plies and belt plies are fundamental tire components and each conventionally includes organic fiber cord reinforcements.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 21, 2022